Title: To Thomas Jefferson from Thomas Newton, 10 July 1801
From: Newton, Thomas
To: Jefferson, Thomas


               
                  D Sir
                  Norfolk July 10th. 1801
               
               My friend Mr Moses Myers having business in the City of Washington I beg leave to introduce him to you as a good citizen & worthy Gentleman. I wish we could have the pleasure of seeing you in Norfolk to make some returns for the many civilities received from you, it will always give me pleasure to render services to any of your friends travelling this way. I am most respectfully
               yr. obt Servt
               
                  
                     Thos Newton
                  
               
            